Citation Nr: 1630290	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the severance of service connection for bipolar disorder was proper.

2.  Entitlement to a rating in excess of 50 percent for bipolar disorder prior to June 1, 2012.

3.  Entitlement to a rating in excess of 70 percent for bipolar disorder from June 1, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran, his father and his caregiver


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION


The Veteran served on active duty from March to July 2003 and from January to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that increased the evaluation for the service-connected bipolar disorder from 30 percent to 50 percent effective from February 28, 2007.  Also on appeal is a July 2012 rating decision that severed service connection for bipolar disorder effective from June 1, 2012.

The Veteran and his father testified in a hearing before the RO's Decision Review Officer (DRO) in June 2008, and the Veteran and his caregiver testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in March 2016.  Transcripts of both hearings are associated with the file. 

The Board has found that the rating issue on appeal raises the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As reflected on the title page, the Board has added that issue to those on appeal.

The issues of entitlement to increased evaluation for bipolar disorder from June 1, 2012, and entitlement to TDIU, are addressed in the REMAND section of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's original decision granting service connection for bipolar disorder is not shown to be clearly and unmistakably erroneous.  

2.  From October 26, 2006, to June 1, 2012, the disability picture associated with the Veteran's bipolar disorder most closely approximated occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The severance of service connection for bipolar disorder is void ab initio.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.105(d) (2015).  

2.  The requirements for a rating of 70 percent, but not more, for bipolar disorder have been met effective from October 26, 2006, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

When severance of service connection is considered warranted, a rating proposing severance will be prepared, and the claimant will be notified of the contemplated action and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.   38 C.F.R. § 3.105(d) (2015).  The Veteran was provided the requisite 60-day notice in December 2011 and he had 60 days to respond prior to the July 2012 rating decision; thus, the notice provisions regarding severance of service connection have been met.  As regards the claim for increased rating, the Veteran was provided VCAA-compliant notice by a letter in April 2007, and he had ample opportunity to respond prior to the July 2007 rating decision on that issue.

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The Veteran has been afforded hearings before the RO's DRO and before the Board during which he presented evidence and argument in support of his claims, as well as the testimony of supporting witnesses.  The increased-rating issue on appeal considers a period that ended in June 2012, so examination for current severity of his psychiatric symptoms would not produce any evidence relevant to the issue.  VA has obtained the Veteran's service treatment record as well as post-service records from the Social Security Administration (SSA) and from those VA and non-VA providers the Veteran identified as having treated him.  The Veteran has not identified any existing evidence that should be obtained before the Board adjudicates the appeal, and the Board is also not aware of any such evidence.    

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Severance of Service Connection

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Clear and unmistakable error (CUE) has been defined as "a very rare and specific kind of 'error.'  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

When VA seeks to sever service connection, section 3.105(d) imposes the same burden of proof that is placed on a claimant who, section 3.105(a), seeks to have an unfavorable decision overturned.  See Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  In accordance with section 3.105(a), to determine whether CUE was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO at the time the original adjudication was made.  See Stallworth, 20 Vet. App. at 482; Daniels, 10 Vet. App. at 480, Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The regulation specifically allows a change in medical diagnosis to serve as a basis for severance, and the Court in Venturella reasoned that such language clearly contemplates the consideration of evidence acquired after the original grant of service connection: "If the Court were to conclude that . . . a service connection award can be terminated pursuant to 38 C.F.R. § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible position of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Venturella, 10 Vet. App. at 342-43.  

In this case, service connection for bipolar disorder was granted by a rating decision in January 2006, based on a determination by the RO that the Veteran's bipolar disorder had existed prior to service (EPTS) but was aggravated by service.  The rating decision specifically cited service treatment records (STRs) including inpatient treatment records and a medical board determination that stated the Veteran's disability was EPTS and service-aggravated.  The rating decision also cited a VA examination in November 2005 in which the examining psychologist, having examined the Veteran and reviewed the service treatment record, opined that it was at least as likely as not that the Veteran's claimed bipolar disorder was aggravated by his military service.  The examiner stated as rationale that the Veteran had difficulty functioning prior to activation but his activation increased his stress and overwhelmed his ability to function, and during service the Veteran developed a full-blown manic episode, likely for the first time.

The RO's rating decision is silent in regard to inconsistencies in the evidence cited.  For example, a March 2005 Psychiatric Medical Evaluation Board (MEB) states on page 1 that the Veteran's bipolar disorder was incurred in service and not EPTS, but the same document states on page 4 that for line of duty (LOD) purposes the bipolar disorder was EPTS and service-aggravated.  Also, a May 2005 Physical Evaluation Board (PEB) decision characterizes the Veteran's bipolar disorder as EPTS but states the disorder was not permanently aggravated during service but rather was the result of natural progression of the disorder.  Thus, the contemporaneous STRs that were before the RO in January 2006 are ambiguous as to whether the Veteran's bipolar disorder was EPTS, and if so whether the disorder was aggravated by service.   
The Veteran filed a claim for increased evaluation in February 2007.  During development of the claim the RO issued a deferred rating decision in February 2009 that noted the Veteran had stated to a VA examiner in May 2007 that his manic symptoms began during school prior to service, and also noted that the PEB cited above had characterized the Veteran's disorder as not aggravated by service.  The RO referred the claim for development to obtain pre-service treatment records. 

As a result of the inquiry cited above, the RO obtained pre-service records from Delta Community Health Services stating the Veteran had been treated for depression in 1999 and had been prescribed medication in September 2001 for symptoms of panic attacks, depression, paranoid ideation, sleeplessness and delusional thinking.  Of note, STRs include a self-reported Report of  Medical History dated in March 2003 showing that at the time of his enlistment into the National Guard the Veteran denied any history of nervous trouble of any sort (anxiety or panic attacks), frequent trouble sleeping, depression or excessive worry,  or having been evaluated or treated for any mental condition.

The Veteran was examined by a VA psychologist in August 2009.  The examiner stated it was not possible for him or any other clinician to tease out of the Veteran whether his symptoms in service were a natural progression of the disorder or an event triggered by the stresses of being in the military.  The examiner stated this is not an issue that can clearly be decided one way or the other. 

The Veteran was examined in October 2009 by another VA psychologist who reviewed the file in great detail.  The examiner was asked to determine if the Veteran actually had a pre-existing bipolar disorder that was aggravated beyond its normal progression by his one week of active service prior to hospitalization and treatment.  The examiner responded there appeared to be enough background data to determine that the Veteran had some type of unstable condition prior to service that could have been bipolar disorder or psychosis.  It was impossible to determine "normal progression" because there was an inadequate record of pre-service pattern of behavior and dysfunction.  However, the examiner noted that what could be reasonably surmised was that the Veteran had few coping mechanisms to manage distress and that these mechanisms were strained by activation and even more by the death of his mother.  These events had the power to exhaust his stress tolerance and aggravate his condition during service.  Also, the fact that the Veteran was only on active service for a week prior to onset of symptoms is irrelevant because the degree of aggravation is not dependent on the length of exposure to distress.  In this case, the Veteran simply did not have the internal coping mechanisms to manage distress.  In the absence of such coping mechanisms the Veteran lost his emotional balance and developed bipolar disorder.  The first clear diagnosis of this disorder was during service.  Accordingly, the examiner concluded that bipolar disorder appeared to be both service-connected and service-aggravated.

The RO deemed the VA examination cited above to be inadequate and returned the case to the Veterans Health Administration for another examination, which was performed by a VA psychologist in October 2010.  The examiner stated the claims file was thoroughly reviewed, with special attention to the documentation of the Veteran's psychiatric treatment prior to service.  Although the Veteran was not diagnosed with bipolar disorder prior to service his symptoms including mood instability and paranoid ideation were basically the same symptoms he manifested in service and continued to manifest after separation from service.  It also appeared that the Veteran was not forthcoming about his pre-military psychiatric treatment, minimizing his symptomatology to the military much as he had with previous VA examiners.  It is not clear if this was intentional withholding of information or evidence of his lack of insight regarding his illness. The examiner stated the Veteran was not a reliable historian as demonstrated by the Veteran giving the examiner a personal history that differed from his account to the VA examiners in 2005 and 2009.  Given the typical age at which bipolar disorder manifests and given its usual prodromal stage, it appeared that the Veteran was exhibiting what was later diagnosed as bipolar disorder.  It is common that bipolar disorder is not reliably diagnosed until the patient is in his or her late 20s or early 30s.  The examiner indicated that, although it was true that the structure and regimen of military service would have exacerbated the Veteran's symptoms, it is unlikely this would have occurred in just one week; given the Veteran's verbal account of pre-military maladjustment (college, jobs and social functioning) he was experiencing the same level of impairment in service as he was in the civilian environment.  Given all the information in the file, the examiner concluded that it was less likely than not that the Veteran's mood disorder was incurred in or aggravated by service because the time frame was too short and the pre-military history was quite clear about the Veteran's psychiatric status.

In December 2011, the RO issued a rating decision notifying the Veteran of intent to sever service connection based on a determination of threefold error in the original grant of service connection.  First, the original grant of service connection had relied on a VA medical examination in November 2005 that the RO characterized as inadequate because the examiner purportedly did not provide supporting rationale for her opinion.  Second, the Veteran had not been forthcoming about his symptoms prior to service.  Third, a recent VA examiner had opined the pre-service symptoms were not aggravated by service.

The February 2012 rating decision on appeal severed service connection based on a determination that the grant of service connection was erroneous.  The rating decision cited that the Veteran had not been forthcoming about his pre-military treatment and had minimized his symptoms at the time of his enlistment.  The rating decision incorporated by reference the evidence that had been considered in the December 2011 proposal to sever cited above.

In March 2016, the Veteran testified before the Board that he was treated prior to service for depression in 1999; otherwise he had no treatment for psychiatric problems prior to service.  When he was activated for service, he experienced separation anxiety.  The Veteran testified he had no manic episodes prior to service.  

On review of the evidence above, the Board finds the rating decision in January 2006 is not shown to be clearly and unmistakably erroneous.  

The RO has stated the January 2006 rating decision is erroneous in that the Veteran misrepresented his symptoms prior to service.  This misrepresentation is clearly demonstrated, given that the Veteran denied any pre-service symptoms at the time of his enlistment physical examination but treatment records showed the Veteran was treated in 1999 and 2001.  However, the VA examiner in October 2010 stated it was unclear whether this omission was intentional withholding of information or evidence of his lack of insight regarding his illness, so fraudulent intent is not clearly demonstrated.  In the absence of fraudulent intent, there is no indication how the Veteran's under-reporting of his symptoms on enlistment constitutes error in the January 2006 rating decision, particularly since it was already established during service that the Veteran had an EPTS disorder.  Further, the Veteran was not discharged for fraudulent enlistment, but rather due to an EPTS disability, as reflected on his DD Form 214; the Board is bound by the service department's determination for the reason of a veteran's separation from military service and is not at liberty to change such determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In sum, the Veteran's failure to report his pre-service symptoms at the time of enlistment does not establish CUE in the January 2006 rating decision that granted service connection. 

The RO has also stated the November 2005 VA examination is inadequate because the examiner did not provide a clinical rationale, and that the January 2006 rating decision is accordingly erroneous for having relied on that examination.  The Board disagrees.  In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion and whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Careful reading of the November 2005 examination report shows that the examiner satisfied all three prongs of Nieves-Rodriguez.  Accordingly, the examination report is probative for rating purposes, and the reliance thereon in January 2006 is not clearly and unmistakably erroneous.

The Board recognizes that VA examinations after November 2005 have arrived at conflicting opinions regarding the question of aggravation.  The VA examiner in October 2009 stated the bipolar disorder was aggravated by service (thus supporting the November 2005 examiner's opinion), the VA examiner in October 2010 stated the bipolar disorder was not aggravated by service and the VA examiner in August 2009 stated that this was not a question that could be determined by any clinician.  Thus, it is clear that reasonable minds can and do differ on the question of aggravation, so any error in the January 2006 rating decision could not have been clear and unmistakable.  Fugo, 6 Vet. App. 40, 43.  The Board further observes that a finding of CUE must be based on an error of law or fact, not a disagreement as to how facts were weighed or evaluated.  

Accordingly, based on this record, the Board finds that the evidence does not establish CUE in the granting of service connection for bipolar disorder and service connection must be restored by operation of law.  

Evaluation of Bipolar Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bipolar disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9432.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The increased rating claim was filed in February 2007.  The period under review begins in February 2006, one year before the claim was received.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The Veteran presented to the VA mental health clinic (MHC) on October 26, 2006, for his first consultation.  The Veteran admitted having not taken any prescribed psychotropic medications for the past two years but said he now wanted to obtain the proper medications in order to stabilize his symptoms.  The Veteran endorsed having felt manicy for the past several months. Mental status evaluation (MSE) showed the Veteran to be alert and oriented times four, with fair grooming and hygiene.  His mood was anxious and his affect congruent.  The Veteran denied homicidal or suicidal ideation, hallucinations or delusions, paranoia, nightmares or flashbacks.  The Veteran's speech was rambling and sometimes difficult to re-direct, and his thought process was circumstantial.  His memory was good and insight/judgment fair.  The examiner assigned a current GAF of 45.

Later in October 2006, after the Veteran had begun a medication regimen of lithium, his attending VA psychiatrist noted he appears less hypomanic but still had odd and circumstantial thinking.  MSE showed the Veteran to be alert and oriented times three; his speech was somewhat pressured but he denied hallucinations or delusions and denied suicidal or homicidal ideation.  His cognitive functions appeared to be intact.  The psychiatrist continued GAF of 45 and continued the current medications.

A November 2006 VA MHC note shows the Veteran reported good results from his lithium although he complained of side effects including nausea and diarrhea.  The Veteran reported his previous delusions had ceased with medication.  The clinician noted mild pressure to speech and no overt evidence of lithium toxicity.  On the same day the Veteran told a VA social worker that essentially nothing had changed since his initial evaluation the previous month.  However, the Veteran endorsed improved sleep and exhibited no racing thoughts.  The clinician continued GAF of 45.

In January 2007 the Veteran told his attending VA psychiatrist that his sleep had improved.  However, as the conversation became less structured it became evident that the Veteran still had some flight of ideas and delusional thinking; he denied hallucinations but at one point seemed to be responding to external stimuli.  The psychiatrist's assessment was bipolar disorder, still with evidence of mania and psychosis.  The psychiatrist continued current GAF of 45.

In February 2007 the Veteran told his attending VA psychiatrist that he believed his bipolar disorder was under better control.  Objectively, the Veteran was still very distractible and showed pressured speech and questionably delusional thinking.  The Veteran denied suicidality but expressed sadness at not having a family at this point in his life.  The psychiatrist's assessment was bipolar, still manic.  The psychiatrist continued current GAF of 45.

In May 2007 the Veteran told his attending VA psychiatrist that he was doing well, with no thoughts about the military coming back to get him.  The Veteran reported he was sleeping well and had no side effects since the recent increased dosage of medication.  He denied hallucinations or violent thoughts and was euthymic on examination.  The Veteran also reported having just started work as a plumber's assistant.  The psychiatrist's assessment was bipolar disorder much improved with recent medication increases.  The psychiatrist assigned a GAF of 50.

Later in May 2007 the Veteran was examined by a VA psychiatrist for rating purposes.  The Veteran stated that he had not been symptom-free at any time during the past 12 months; he also reported  having been out of work for 11 months but was currently employed.  The Veteran stated that his symptoms had worsened, as evidenced by the increased dosage of his risperidone (the examiner endorsed this increase based on review of the record).  The examiner made some odd statements during interview, such as having gone to Iraq but sent back and put in medical hold.  The psychiatrist stated there was no evidence of current grandiosity or impulsivity or of excessive or indiscreet religious, sexual or financial activities.  However, the Veteran's affect was unusual and he made somewhat irrational statements.  The Veteran reported currently working full-time as a plumber's assistant, his first real job in a year.  The examiner stated it was difficult to rate the Veteran's disability because he was currently on a solid dose of antipsychotic medication and doing well.  However, the Veteran's affect was odd on examination and there appeared to have been some deterioration since a previous examination in November 2005 in which his GAF was 51, since the current GAF appeared to be 45.  The examiner also stated the Veteran had a very marginal employment history and was dependent on his father, with no real social life.  
  
In November 2007 the Veteran reported to his attending VA psychiatrist that he was getting along okay; he was still working as a plumber's assistant and getting along with his father.  The Veteran acknowledged 5-6 hours' sleep per night and a little depression but denied suicidality.  Thought processes were concrete, with no delusional material.  The Veteran brought in a letter stating his disability was rated at 50 percent, which the psychiatrist stated the Veteran appeared to be much more impaired than that; he was able to keep only the most menial of jobs, in this case handing tools to plumbers.  The Veteran's thinking was quite concrete and his ability to handle stress very limited, and he easily lapsed into delusional thinking.  The psychiatrist's impression was bipolar disorder with most recent episode manic.

In April 2008 a treatment note by a new attending VA psychiatrist states the Veteran felt he was doing better and had no major complaints.  MSE showed the Veteran's appearance to be unremarkable.  He was oriented times three, speech was normal and affect was normal (neither speeded up nor depressed).  The Veteran denied delusions or hallucinations and denied homicidal or suicidal ideation.  The psychiatrist's impression was that the Veteran appeared to be stable and had no complaints.  The psychiatrist assigned a GAF of 65.

In June 2008 the Veteran testified before the RO's DRO that he felt the most recent treatment note by his new attending psychiatrist was inaccurate in stating the Veteran had no current complaints; the Veteran simply saw no purpose in complaining at the time.  The Veteran reported his Librium medication had been increased, and the Veteran's father testifies that this medication sometimes made the Veteran sick to his stomach.  The Veteran denied recent hospitalization.  The Veteran stated he was currently unemployed; he had worked as a plumber's assistant from May 2007 to February 2008 but was fired because he was unable to do the job to his employer's satisfaction.  Prior to that job he has worked as a stock clerk in a large retail store but lost that job due to store-wide layoffs.  The Veteran testified he has difficulty in a work environment due to problems concentrating and completing tasks and being easily distracted.  He also has difficulty being in crowds or around people and sometimes wanders away.  The Veteran endorsed social isolation and occasional passive suicidal ideation.  The Veteran's father testified the Veteran had daily depressive episodes from which it is difficult to recover.  The Veteran's father testified he gives the Veteran simple household chores to keep him busy, and that the Veteran is generally able to complete these chores without problems.  The Veteran's father testified he believes the Veteran could hold down a job, it he has an understanding boss and a work environment free from distractions. 

The Veteran presented to the VA MHC in November 2008 for medication management.  The Veteran reported mild mood changes during the past six months, probably associated with having lost his job in February and being unable to get another job since then.  MSE showed the Veteran to be casually dressed and oriented time four.  Mood was euthymic but affect flat.  Speech was normal.  Thought content was coherent and goal-oriented.  The Veteran denied hallucinations, suicidal or homicidal thoughts, or paranoid or grandiose ideations.  The psychiatrist continued the current medication regimen.              

The Veteran was examined by a VA psychologist in August 2009.  The examiner noted the Veteran lived with his father, had never been married and had no social relationships.  The Veteran reported currently going to bed at about 11:00 pm and getting up at about noon, although not all that time was spent sleeping.  The Veteran denied nightmares and there were no reported significant changes in appetite or weight.  The Veteran reported having not worked in more than a year and stated he hated his last job as plumber's assistant.  The Veteran presented as timid, passive and shy during interview and his answers tended to be short and simple.  MSE showed the Veteran to be oriented times four and appropriately dressed and groomed.  Motor was somewhat slow; speech was coherent but low in volume and sparse in content.  The Veteran reported his mood was "slightly down."  Attention was within normal limits but the Veteran complained of difficulty with focus and concentration.  The Veteran denied hallucinations or delusions.  Memory showed no significant deficits.  Reasoning and judgment were grossly intact and insight was adequate.  The examiner diagnosed bipolar illness by history, mildly depressed, and assigned current GAF of 50.

The Veteran presented to the VA MHC in June 2009 for psychiatric follow-up.  He reported he was doing okay overall but with occasional nausea and vomiting from his medications.  The Veteran described getting 6-8 hours of sleep per night, stable mood and no manic or hypomanic symptoms.  The Veteran stated he continued to live with his father, did not get out much and that his main chore in the house was to do the cooking.  The examiner noted no current acute psychiatric symptoms and no homicidal or suicidal ideation.  MSE showed the Veteran to be alert and oriented times three.  Grooming was fair.  Mood was euthymic and affect was normal and congruent with mood.  Speech was normal in volume and tone but slow in rate.  There were no hallucinations.  Thought process was logical and goal-directed; thought content was free of delusions or paranoia.  Cognition was normal for memory, concentration and attention.  Insight and judgment were good.  The psychiatrist assigned a current GAF of 55 and continued the present medication regimen.
The Veteran was examined in October 2009 by a VA psychologist.  The Veteran reported that his medication provided some relief from racing thoughts and paranoia.  The Veteran reported that with his medication he could get 7-8 hours of sleep per night; without medication he only got 4-5 hours of sleep.  Manic episodes typically lasted 2-3 days and were characterized by restlessness and impulsive behavior.  Depressive episodes also lasted 2-3 days and were characterized by feeling sluggish and slowed down.  The Veteran denied recent suicidal thoughts.  The Veteran endorsed having little social interaction.  MSE showed the Veteran to be neatly groomed and appropriately dressed, but his presentation carried an underdeveloped quality.  Psychomotor activity was tense.  Speech was spontaneous, clear and coherent.  Affect was constricted and mood dysphoric.  Attention was deficient in that the Veteran was easily distracted.  The Veteran was oriented to person and place but not to time.  Thought process and content were appropriate.  The Veteran endorsed paranoid delusions but there were no hallucinations.  Judgment and insight were appropriate.  There were no inappropriate behaviors or obsessive/ritualistic behaviors.  The Veteran endorsed panic attacks one or twice per week, mild in intensity.  He denied homicidal or suicidal ideation, and impulse control was characterized as good.  Memory was normal on examination.  The Veteran was able to maintain personal hygiene.  The disability caused moderate impairment of shopping but no impairment in other activities of daily living (ADLs).  The Veteran stated he had not worked since 2008 and was not currently working because there were no jobs in his area.  The examiner diagnosed bipolar disorder and assigned a GAF of 40.  In assigning this GAF the examiner stated the Veteran cannot maintain work or friendships, has impairment in reality testing cannot tolerate even minimal stress and is unable to live independent of his father's support.

The Veteran presented to the VA MHC in February 2010 for medication management and psychotherapy follow-up.  The Veteran endorsed being worked up about his appeal but denied depression or mania.  The Veteran reported sleeping only about five hours per night, but he admitted being out of sleep medication and stated he would sleep better with medication.  The Veteran had flat affect.  Thought process was concrete, but no delusional material was revealed.  The Veteran denied depression or mania and denied homicidal or suicidal ideation.  The psychiatrist assigned a GAF of 40 and stated the Veteran's bipolar disorder was fairly stable on medications; the psychiatrist continued the current medication regimen and re-started the medication that had lapsed.  The examiner also noted increased alcohol consumption and noted to rule out alcohol abuse.

The Veteran presented to the VA MHC in May 2010, August 2010 and October 2010 for medication management and psychotherapy follow-up.  The Veteran reported sleeping 6-9 hours per night; he denied depression and stated his mood was stable.  The Veteran reported continued alcohol consumption at the previous rate and refused to consider reducing same.  MSE was grossly unchanged from the previous MHC notes.  The psychiatrist characterized the bipolar disorder a being stable on medications and assigned a current GAF of 45.

The Veteran was examined by another VA psychologist in October 2010.  The examiner diagnosed bipolar disorder with psychotic features and alcohol abuse and assigned a GAF of 53.  The examination report is silent in regard to subjective complaints or clinical observations.     

The Veteran presented to the VA MHC in May 2011 for medication management and psychotherapy follow-up.  The Veteran reported he was doing well and sleeping about six hours per night.  He reported drinking less since being told by his attending VA primary care physician that his alcohol consumption was causing liver damage.  MSE showed the Veteran to have euthymic mood but blunted affect.  Thought was concrete and impoverished but without evidence of delusions or hallucinations, and the Veteran denied suicidal or homicidal ideation.  The psychiatrist continued diagnosis of stable PTSD and GAF of 45.

A VA MHC note in July 2011 shows the Veteran was still drinking; the Veteran minimized this drinking as well as his current marijuana use and he declined substance abuse referral.  The Veteran reported having gone fishing with some other people the previous week.  MSE showed affect mildly inappropriately elevated but the Veteran was overall euthymic and without evidence of current intoxication or psychosis.  Insight and judgment were poor.  The psychiatrist continued the impression of stable bipolar.  The psychiatrist also diagnosed recent elevated thyroid-stimulating hormone (TSH) on lithium and also alcohol and cannabis abuse.  
 
In March 2016 the Veteran testified before the Board that he has memory impairment and avoids crowds.  He has panic attacks and occasional manic episodes; he also has depressive episodes in which he withdraws.  The Veteran testified he sometimes experiences thoughts of suicide or self-harm and has obsessive desire to turn doorknobs and check oven controls.  The Veteran testified that he tends to be impulsive, such as when buying, and that he becomes irritable.  The Veteran testified that he last worked in 2007; he is now unable to work because his medications impair his concentration and memory.  The Veteran testified that he is unable to manage his finances or his medications; this is done by his caretaker.  The Veteran's caretaker testified that the Veteran is fairly careless in maintaining his house and his care, but also testified that the Veteran is able to drive himself.

On review of the evidence above the Board finds that from October 26, 2006, to June 1, 2012, the Veteran's bipolar disorder most closely approximated the criteria for a 70 percent evaluation (occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  In that regard, the VA examiner in October 2009 stated the Veteran could not maintain work or friendships, had impairment in reality testing, could not tolerate even minimal stress and was unable to live independent, all of which suggest social and occupational impairment as described by the criteria for the 70 percent evaluation.  These observations during examination are consistent with the social and occupational impairment described over time in MHC treatment notes.

The Board recognizes that not all of the symptoms cited by the criteria for the 70 percent rating are shown, but the Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment, including if applicable those found in DSM-IV, and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, 8 Vet. App. 240 (1995).  During the period under review the Veteran's GAF ranged from a low of 40 to a high of 65, but most consistently over time the Veteran's GAF was 45.  GAF scores between 40 and 50 are indicative of serious symptoms or serious impairment in social, occupational or school functioning.  Thus, the GAF scores in this case support a finding of occupational and social impairment in most areas, consistent with the symptoms described in treatment and examination reports.

The Board has assigned an effective date of October 26, 2006, for the increased 70 percent rating because this is the earliest date during the period under review in which it was factually ascertainable that an increase in disability rating had occurred.  38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).    

The Board has considered whether a rating in excess of 70 percent is warranted during the period under review (prior to June 1, 2012), but the evidence does not suggest that the Veteran's disability approximated total occupational and social impairment, as envisioned by the criteria for a 100 percent rating.  During the period the Veteran performed household chores for his father, including cooking and caring for the household pet, and the Veteran's caretaker testified that as late as March 2016 the Veteran was driving himself.  Further, as discussed above, the Veteran's GAF scores are consistent with serious impairment in functioning but not total impairment of functioning.  There is no distinct period during the course of the appeal during which the criteria for a 100 percent evaluation were met, so higher "staged" rating is not warranted.  Hart, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's disability on appeal presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

As noted below, the rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

The schedular rating criteria for mental disorders reasonably describe the Veteran's bipolar disorder-related disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral of bipolar disorder for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds that during the period under review the occupational and social impairment associated with the Veteran's bipolar disorder more closely approximated the criteria for a rating of 70 percent.  The Veteran's appeal is granted to that extent.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Benefit of the doubt has been resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.



ORDER

Service connection for bipolar disorder is restored.  

A rating of 70 percent for bipolar disorder from is granted from October 26, 2006, to June 1, 2012, subject to the requirements applicable to the payment of monetary benefits. 


REMAND

The claim on appeal arises from a request for increased rating for bipolar disorder. The AOJ severed service connection for bipolar disorder from June 1, 2012, and has not considered the rating that should be assigned from that date.  The Board having restored service connection for bipolar disorder, the case must be returned to the AOJ for adjudication of the rating for bipolar disorder from June 1, 2012, in the first instance.

In regard to rating, the Veteran's last VA mental disorders compensation and pension examination was in October 2010.  The passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  However, if the Veteran asserts during development that his symptoms have increased significantly in severity since the last examination he should be afforded a VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has asserted on appeal that his bipolar disorder renders him unemployable.  The issue of entitlement to TDIU is remanded to the AOJ for development and adjudication in the first instance.


Accordingly, this matter is hereby REMANDED to the AOJ for the following actions:

1.  The AOJ should advise the Veteran of the elements required to establish entitlement to TDIU and assist the Veteran to obtain supporting evidence.  The AOJ should also ask the Veteran to identify any outstanding evidence relating to the evaluation of his bipolar disorder since June 2012, and assist the Veteran in obtaining such evidence.  

2.  The AOJ should also perform any additional development action indicated.  If the Veteran asserts that his bipolar disorder has increased significantly in severity since the last compensation and pension examination, or if the clinical evidence of record suggests such increase, the Veteran should be afforded a VA mental disorders examination to document his current level of disability.

3.  Then, the AOJ should adjudicate the Veteran's claims for increased evaluation for bipolar disorder and entitlement to TDIU in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the AOJ should furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them a reasonable opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


